PER CURIAM.
Appellant challenges his sentence of adult sanctions for various violent felonies committed in connection with a home invasion. Because the trial court failed to enter a written order on adult sanctions in accordance with the mandate set forth in Troutman v. State, 630 So.2d 528 (Fla.1993), we reverse and remand for resentencing.
Appellant has previously challenged his sentence based on the trial court’s failure to make any written findings to support adult sanctions. This court remanded the ease for resentencing in compliance with section 39.059(7)(c),(d), Florida Statutes (1993), and Troutman. See Barrientos v. State, 665 So.2d 243 (Fla. 2d DCA 1995).
In this appeal Barrientos argues he is again entitled to resentencing because the trial court’s written reasons for imposing adult sanctions were reduced to writing and filed three days after sentencing rather than on the same day as required by Troutman. We agree. On remand the trial court shall enter written reasons in support of adult sanctions contemporaneously with resentenc-ing.
Reversed.
DANAHY, A.C.J., and PATTERSON and QUINCE, JJ., concur.